DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, Lin (US 2019/0288993) discloses a system (Figure 4, primary node 404; Figure 13 and paragraph 0179, consensus apparatus 1300 implemented in a primary node) for transmitting data, comprising: a file distribution system operating on a processor (Paragraph 0189, consensus apparatus 1300 is an electronic device including a processor and memory storing instructions executable by the processor; Figure 4, functional steps of primary node 404 represent file distribution system operating on the processor of the node) and configured to identify one or more files for distribution to a device (Figure 4, primary node 404 receives transaction request 410 [file] that is to be further distributed to backup nodes 406 [device]), forward error correction data for the one or more files (Figure 4 and paragraph 0109, primary node 404 generates EC blocks, according to an EC code, after receiving the transaction request to transform the transaction request into an EC message. The EC code is a FEC code); a Merkle tree system (Paragraph 0113, primary node 404 generates Merkle tree) operating on the processor and configured to receive the forward error correction data and to generate an encrypted root hash (Paragraph 0113, using the EC blocks, primary node 404 generates a Merkle tree…generated as a cryptographic hash of respective EC blocks…root hash of the Merkle tree); and a data transmission system (Figure 4, primary node 404; Figure 13 and paragraph 0179, consensus apparatus 1300 implemented in a primary node; Figure 13, transmitter 1306 of consensus apparatus 1300). The prior art, including Lin, does not teach or adequately suggest identifying a cryptographic key associated with the device and transmitting the one or more files and the encrypted to root hash to a predetermined device.
Regarding claim 8, the prior art, including Lin, does not teach or adequately suggest decryption of the encrypted root hash, generation of forward error correction data using the encrypted root hash and application of the forward error correction data to the files.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

April 29, 2022